In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00092-CV
______________________________


JOHN LEEMAN ISAACS AND SUSAN GAIL ISAACS, Appellants
 
V.
 
CHARLES BISHOP, HALLSVILLE DRAGWAY, INC., 
R.G. SCHLEIER, JR., AND SCHLEIER & BROWN, P.C., Appellees


                                              

On Appeal from the 71st Judicial District Court
 Harrison County, Texas
Trial Court No. 02-1036


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            This Court has been notified that a petition for bankruptcy concerning appellee Charles
Bishop has been filed in the United States Bankruptcy Court, Eastern District of Texas, Sherman
Division, under cause number 05-44129.  Pursuant to 11 U.S.C.A. § 362 (West 2004), further action
in this cause is automatically stayed.  
            Accordingly, for administrative purposes, this case is abated and will be treated as closed. 
Any party may reinstate by promptly filing a motion with an attached certified copy of the order
showing that the automatic bankruptcy stay has been lifted or terminated and specifying what further
action, if any, is required from this Court.  In the event of reinstatement, any period that began to run
and had not expired at the time of suspension will begin anew when the proceeding is reinstated. 
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 27, 2005
Date Decided:             September 28, 2005



Rules of Appellate Procedure.